                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


CHRISTOPHER LANNI,

       Plaintiff,

v.                                                        Case No. 8:18-cv-1184-T-CPT

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

      Defendant.
_______________________________/


                                       ORDER

       This cause is before the Court on the parties’ cross-motions for summary

judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure. (Docs. 26,

28). 1 For the reasons discussed below, the Commissioner’s motion is denied, and

the Plaintiff’s motion is granted.




1
  The parties originally submitted their motions seeking judgment on the pleadings pursuant
to Rule 12(c). Because their submissions incorporated materials outside of the pleadings,
however, the Court converted them to motions for summary judgment as required by Rule
12(d) and offered the parties fourteen days to supplement. (Doc. 29). Neither party did so.
                                           I.

       In January 2017, the Plaintiff filed an application for Social Security Income

(SSI) and was represented before the Social Security Administration (SSA) on the

matter by a non-attorney employed by Disability Experts of Florida (hereinafter,

Plaintiff’s representative). (Doc. 11). The SSA denied the Plaintiff’s application

both initially and on reconsideration. Id. at 5; (R. 26-34).

       The SSA’s reconsideration determination, dated June 15, 2017, specified that

the Plaintiff had sixty days from receipt to seek a hearing before an Administrative

Law Judge (ALJ). (Doc. 11 at 5; R. 27). The Plaintiff, however, did not formally

seek such a hearing until October 27, 2017. (R. 19). By way of a letter submitted to

the SSA contemporaneously with that hearing request, the Plaintiff, through his

representative, explained that he did not learn of the agency’s adverse reconsideration

determination until October 5, 2017. (R. 22). The Plaintiff further stated that he

sent faxes to the SSA on August 2 and September 5, 2017, inquiring about the status

of his claim, and that those inquiries should be deemed “a timely implied filing of an

appeal.” Id. In support of this latter assertion, the Plaintiff included copies of the

two status requests with his letter (R. 24-25) and noted that the August 2 status

inquiry was sent to the SSA within the sixty-day window for appealing to an ALJ.

(R. 22).

       On November 13, 2017, the ALJ dismissed the Plaintiff’s hearing request on

the grounds that it was untimely and that the Plaintiff failed to establish good cause

for his delay. (R. 14-18). The ALJ found the August 2 and September 5 status

                                           2
inquiries to be insufficient because “[t]he faxes ha[d] no markings indicat[ing] they

were sent or received,” “[t]here [wa]s no record in the evidence to show that [the

faxes] were ever received,” and “the faxes state[d] no grounds for appeal.” (R.

17-18).

          The Plaintiff, through his representative, thereafter sought review by the

Appeals Council. (R. 10-12). While acknowledging he was unable to locate the fax

confirmation for the August 2 status inquiry, the Plaintiff included with his

submission a fax confirmation for the September 5 status request. Id. The Appeals

Council nonetheless denied the Plaintiff’s request, finding “no reason under [its]

rules” to review the ALJ’s decision. (R. 1-3).

          The Plaintiff commenced this action in May 2018 seeking judicial review of

the Commissioner’s decision dismissing his SSI claim.          (Docs. 1, 11).     In his

summary judgment motion, the Plaintiff asserts that his hearing request was timely

filed and that any delay in pursuing such a hearing was justified by good cause.

(Doc. 28). In her cross-motion for summary judgment, the Commissioner claims

that the Appeals Council did not abuse its discretion in denying the Plaintiff’s request

to review the ALJ’s dismissal order and that the ALJ’s decision finding no good

cause comports with the applicable regulations. (Doc. 26).

                                           II.

          Summary judgment is appropriate when the movant can show that there is no

genuine issue of material fact and that, viewing the facts in the light most favorable to

the non-moving party, the moving party is entitled to judgment as a matter of law.


                                           3
Fennell v. Gilstrap, 559 F.3d 1212, 1216 (11th Cir. 2009) (citing Welding Servs., Inc. v.

Forman, 509 F.3d 1351, 1356 (11th Cir. 2007)). If the moving party shows that there

is an absence of evidence to support the non-moving party’s case, the non-moving

party must then designate specific facts (by its own affidavits, depositions, answers to

interrogatories, or admissions on file) that demonstrate there is a genuine issue for

trial. Porter v. Ray, 461 F.3d 1315, 1320-1321 (11th Cir. 2006) (citation omitted). In

doing so, the non-moving party must rely on more than conclusory statements or

allegations unsupported by facts. Evers v. Gen. Motors Corp., 770 F.2d 984, 986 (11th

Cir. 1985) (“conclusory allegations without specific supporting facts have no

probative value”). “If a party fails to properly support an assertion of fact or fails to

properly address another party’s assertion of fact . . . the court may grant summary

judgment if the motion and supporting materials . . . show that the movant is entitled

to it.” Fed. R. Civ. P. 56(e).

       In addition to the summary judgment standards under Rule 56, the district

court’s role in reviewing the Commissioner’s decisions is informed by the Social

Security Act. The Act provides, in relevant part:

       Any individual, after any final decision of the Commissioner of Social
       Security made after a hearing to which he was a party, irrespective of
       the amount in controversy, may obtain a review of such decision by a
       civil action commenced within sixty days . . . .

42 U.S.C. § 405(g). In what is known as “sentence four” of section 405(g), Congress

has granted the courts “power to enter, upon the pleadings and transcript of the

record, a judgment affirming, modifying, or reversing the decision of the


                                           4
Commissioner of Social Security, with or without remanding the cause for

rehearing.” Id.

       Judicial review of administrative decisions under sentence four is limited to

determining whether the Commissioner’s decision is supported by substantial

evidence and whether she applied the correct legal standards. See id.; Hargress v. Soc.

Sec. Admin., Comm’r, 883 F.3d 1302, 1305 n.2 (11th Cir. 2018) (citation omitted).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Hargress, 883

F.3d at 1305 n.2 (quoting Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th

Cir.   2004)).      In   evaluating   whether    substantial   evidence   supports   the

Commissioner’s decision, the Court “may not decide the facts anew, make credibility

determinations, or re-weigh the evidence.”       Carter v. Comm’r of Soc. Sec., 726 F.

App’x 737, 739 (11th Cir. 2018) (citing Moore v. Barnhart, 405 F.3d 1208, 1211 (11th

Cir. 2005)).     While the court accords deference to the Commissioner’s factual

findings, “no such deference is given to [her] legal conclusions.” Keel-Desensi v.

Berryhill, 2019 WL 1417326, at *2 (M.D. Fla. Mar. 29, 2019) (citations omitted).

                                          III.

       The sole issue on appeal is whether the Commissioner’s decision to dismiss

the Plaintiff’s request for an ALJ hearing as untimely constituted an abuse of

discretion. Waters v. Massanari, 184 F. Supp. 2d 1333, 1341 (N.D. Ga. 2001) (“All

that this Court may consider . . . is whether the Appeals Council abused its discretion




                                           5
in dismissing Plaintiff's tardy request for review.”). 2 The Commissioner’s decision is

deemed an abuse of discretion if it was arbitrary or unreasonable. Vargas v. Colvin,

2014 WL 6384150, at *3 (S.D. Fla. Oct. 28, 2014), report and recommendation adopted

sub nom. Vargas ex rel. Acosta v. Colvin, 2014 WL 6455366 (S.D. Fla. Nov. 13, 2014).

       After careful consideration of the matter, the Court finds that the

Commissioner’s decision was unreasonable, and that reversal and remand is

warranted.

       The Court begins its analysis with an overview of the relevant Social Security

Regulations (Regulations).      Following an adverse reconsideration decision, a

claimant may seek a de novo hearing before an ALJ. 20 C.F.R. § 416.1430. The

SSA will conduct such a hearing if it receives a written request within sixty days after

the date the claimant receives the reconsideration denial notice. Id. at §§ 416.1430,

416.1433(b). Under the Regulations, a rebuttable presumption exists that a claimant

receives notice of such a decision five days after the date on the notice. Id. at

§ 416.1401.

       The sixty-day deadline to appeal to an ALJ, however, is not inflexible. If a

request for an ALJ hearing is not made within that timeframe, a claimant may still be

afforded a hearing if he submits a written extension request demonstrating “good

cause” for missing the deadline. Id. at § 416.1433(c). Of relevance here, “good

cause” includes a showing that the claimant “did not receive notice of the . . .



2
 The Court acknowledges that the majority of the cases addressing this issue focus on the
Appeals Council’s decision to dismiss untimely requests for review. The Court finds no
                                           6
[adverse reconsideration] decision” within the allotted timeframe.                  Id. at

§ 416.1411(b).

       An ALJ may dismiss a hearing request if the claimant does not seek a hearing

within the stated time period and has not been granted an extension for good cause.

Id. at § 416.1457(c)(3). Like an adverse reconsideration decision, a claimant may

request that the Appeals Council review such a dismissal within sixty days after a

claimant receives notice of the dismissal. Id. at § 416.1458. The dismissal of an

ALJ hearing request is binding unless vacated by an ALJ or the Appeals Council.

Id. at § 416.1459.

       In this case, as noted above, the SSA’s reconsideration determination is dated

June 15, 2017. (R. 27). As a result, if the rebuttable presumption regarding the

Plaintiff’s receipt of that decision applies, the Plaintiff had until August 19, 2017

(sixty days plus five mailing days) to file his written request for an ALJ hearing. 3

       As also noted, in his October 27, 2017, hearing request, the Plaintiff explained

to the ALJ that he did not learn of the June 15, 2017, reconsideration denial until

October 5, 2017, and asked that his August and September 2017 status inquiries be

considered sufficient to preserve his right to a hearing. (R. 22-23). In rejecting this



reason, however, why the standard of review would be different for an ALJ’s decision, later
ratified by the Appeals Council, to dismiss an untimely request for a hearing.
3
  The Plaintiff maintains he met this August 19, 2017, deadline, arguing that the August 2,
2017, status inquiry constituted a timely filed appeal under the Regulations because it
contained the boilerplate language: “If the last action was denial on Reconsideration,
consider this notice our Request for Hearing.” (R. 22, 24). The Court need not decide this
issue, however, as it finds that the Commissioner abused her discretion in dismissing the
Plaintiff’s hearing request.
                                            7
entreaty by the Plaintiff, the ALJ found that the Plaintiff failed to establish good

cause for missing the deadline, stating:

       The claimant filed the request for hearing more than 65 days after the
       date of the notice of reconsideration determination and the claimant
       has not established that he did not receive this determination within 5
       days of this date. Accordingly, the request for hearing was not filed
       within the stated time period.

(R. 17).

       Implicit in the ALJ’s determination is that the Plaintiff did not rebut the

regulatory presumption that he (or his representative) received the June 15, 2017,

notice within the five days allotted for mailing. The Appeals Council accepted the

ALJ’s reasoning by denying the request for review.

       Based on the Court’s review of the record, the Commissioner’s reliance on the

presumption of receipt is unsupported. As several courts (including some in this

District) have found, a predicate foundation or some other showing must be made

before the rebuttable presumption of receipt applies. 4        This foundation includes

proof that the item in question was properly addressed, had sufficient postage, and

was deposited in the mail. Robinette, 2017 WL 10295923, at *10; Counts, 2010 WL

5174498, at *9. As the court reasoned in Counts:



4
  See, e.g., Robinette v. Comm’r of Soc. Sec., 2017 WL 10295923, at *10 (M.D. Fla. Nov. 14,
2017), report and recommendation adopted, 2018 WL 3583839 (M.D. Fla. July 26, 2018);
Pizarro v. Comm’r of Soc. Sec., 2013 WL 869389, at *10 (M.D. Fla. Jan. 24, 2013), report and
recommendation adopted, 2013 WL 847331 (M.D. Fla. Mar. 7, 2013); Counts v. Comm’r. of Soc.
Sec., 2010 WL 5174498, at *9 (M.D. Fla. Dec. 15, 2010); Pettway v. Barnhart, 233 F. Supp.
2d 1354, 1361 (S.D. Ala. 2002); McKentry v. Sec’y of Health & Human Servs., 655 F.2d 721,
724 (6th Cir. 1981); Slocum v. Astrue, 2010 WL 1418409, at *6-7 (D. Kan. Apr. 6, 2010).
                                             8
       [B]efore the presumption of receipt c[an] arise[], certain necessary
       conditions ha[ve] to be met. . . . In other contexts, the Eleventh Circuit
       has recognized that “[t]he presumption of receipt arises upon proof that
       the item was properly addressed, had sufficient postage, and was
       deposited in the mail.” This is critical because the record before the
       ALJ did not contain any evidence showing the notice had sufficient
       postage or that it was deposited in the mail. Accordingly, there was
       no evidence before the ALJ sufficient to trigger the presumption.

Counts, 2010 WL 5174498, at *9 (internal citations and footnote omitted).

       Here, the Commissioner has not identified any evidence demonstrating that

the SSA’s adverse reconsideration notice was actually sent to the Plaintiff on June 15,

2017. Nor is it evident from either the ALJ’s decision or the Appeals Council’s

denial that the SSA had or considered any proof showing that the notice was mailed

on that date. Indeed, other than the dated reconsideration letter in the file, there is

no evidence in the record that the item was properly addressed, had proper postage,

and was deposited in the mail. As a result, in accordance with the above case

authority, the Court finds that the Commissioner’s reliance on the presumption of

receipt was unfounded, and that her decision to dismiss the Plaintiff’s hearing request

was therefore unreasonable.

                                          IV.

       For the foregoing reasons, it is hereby ORDERED:

       1.     The Commissioner’s converted motion for summary judgment

(Doc. 26) is denied.

       2.     The Plaintiff’s converted motion for summary judgment (Doc. 28) is

granted.

                                           9
       3.         The Commissioner’s decision is reversed and remanded to provide the

Plaintiff an opportunity for a hearing before an ALJ.

       4.         The Clerk is directed to enter Judgment in the Plaintiff’s favor and to

close the case.

       5.         The Court reserves jurisdiction on the matter of attorney’s fees and

costs pending further motion.

       DONE and ORDERED in Tampa, Florida, this 30th day of May 2019.




Copies to:
Counsel of record




                                             10
